Oo oOo NT DB Wn” BP WD NYO

Bo NO PO NH NV NO HR Be Se Re Re Re RPO Rll elle

 

Case 4:20-cr-01449-SHR-LAB Document 23 Filed 09/18/20 Page 1 of 1

MICHAEL BAILEY

United States Attorney

District of Arizona

JARED KREAMER HOPE
Assistant U.S. Attorney

State Bar No. 025575

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: jared. kreamer.hope@usdoj.gov
Attorneys for Plaintiff

L

_— sf FILED

RECEIVED

LODGED
COPY

 

 

 

SEP 18 2020

TE
BY DISTRIC DEPUTY!

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States America,
Plaintiff,

VS.

Holly Beale,
Defendant.

C2~ 70 — ug - TUC- SHIt- LAB
No. 20-mj-04867-N/A-LAB

INFORMATION

VIO: 21 U.S.C. § 952(a) and §§ 960(a)(1)
and 960(b)(3) (
(Importation of Fentanyl)

FELONY

 

 

THE UNITED STATES ATTORNEY ALLEGES:

On or about August 21, 2020, at or near Nogales, in the District of Arizona, Holly

Beale did knowingly and intentionally import into the United States from the Republic of

Mexico a quantity of fentanyl, a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 952(a), 960(a)(1) and 960(b)(3).

Date

MICHAEL BAILEY
United States Attorney
District of Arizona

JARED
KREAMER
HOPE

JARED KREAMER HOPE
Assistant U.S. Attorney

Digitally signed by
JARED KREAMER HOPE
Date: 2020.09.15
08:47:10 -07'00'

 

 
